SEABURY, J.
The plaintiff sued to recover the amount of a promissory note made by one Weisman and indorsed by the defendant. The defendant filed an affidavit pursuant to section 923 of the Code of Civil Procedure. The evidence offered to show that notice of the nonpayment and protest of the note was given to the defendant was insufficient. We think, also, that the evidence established that the note was indorsed by the defendant for the accommodation of the plaintiff, so as to enable him to get it discounted at the bank, and that the conclusion of the learned court below that the defendant indorsed the note to induce the plaintiff to advance money to the maker is not sustained by the evidence.
Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.